DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 06/30/2022 has been entered. Claims 23-24 and 38-39 have been cancelled. Claims 25, 32 and 43 have been amended. Applicant added new claims 44-45. Therefore, claims 22, 25-37 and 40-45 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. However, new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the rotatable brake body is moved out of engagement with the drum” (claim 44) must be shown or the feature(s) canceled from the claim(s). 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-37 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have a written description deficiency as pertaining to the principal of operation of the invention recited in the limitations: “applies a braking force only when the drum rotates in a first direction during rewinding” (claim 36) and “applies a braking force to the drum only when the drum rotates in a first direction as the lifeline is being retracted onto the drum” (claim 43) and “the rotatable brake body applies a braking force only when the drum rotates in a first direction during rewinding of the lifeline onto the drum” (claim 45); since the manner in which said brake is being applied in the retraction direction or “only in the retraction direction” is described in the specification being attained via a one-way bearing or sprag clutch (paragraph [0052] & [0084]). The only “one-way bearing” or “sprag clutch” that is known operates where they stop/prevent motion in one direction while allowing freewheeling in the other. And, since the freewheeling is being applied in the extraction direction (payout of the lifeline), when the line is then retracted the one-way bearing or sprag clutch would work to stop/prevent the motion and not apply a braking force to slow the retracting but instead would completely stop the retraction as soon as it starts to occur per the standard operation of one-way bearings or sprag clutches. The specification does not mention or describe a special kind of one-way bearing or sprag clutch which would free wheel in one direction while only applies brakes (and not stop) in the opposite direction. 


    PNG
    media_image1.png
    107
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    133
    615
    media_image2.png
    Greyscale


Claim 44 recites “the rotatable brake body is moved out of engagement with the drum when the drum rotates during payout of the lifeline”; while the specification provides support for this language; there is no description in the specification that explains how this feature takes place. Also, in light of that the drawings do not provide elements, components, mechanisms, etc. that could facilitate such action i.e. “the rotatable brake body is moved out of engagement with the drum”. To further clarify, the gear of the rotatable brake body 22 as shown in fig. 1 (reproduced below) is not a directional gear, hence once it meshes/engages with another gear it would always rotate with said engaged gear. Furthermore, a mechanism such as the one claimed i.e. that allows gear 22 to move out of engagement with the drum gear (9), is neither described in the specification nor shown in the drawings. In addition, the mechanism of elements 22, 23, 24a, 24b, 25 with brake housing 21 does not appear to have any space (laterally in any direction away from gear 9) that allows it to move away from the drum gear 9. While the specification states “the rotatable brake body may be moved out of engagement with the driver portion and/or the drum, such that the brake body is not rotated”; there is no further description in the specification as to how this feature/function would be executed. 
Dependent claims are rejected since they depend from a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40-42 depend from cancelled claim 38 (claim 41 via claim 40); hence it is indefinite as to what entails the limitations in those claims. 
Claim 44 recites “the rotatable brake body is moved out of engagement with the drum when the drum rotates during payout of the lifeline”; while the specification provides support for this language; there is no description in the specification that explains how this feature takes place. Also, in light of that the drawings do not provide elements, components, mechanisms, etc. that could facilitate such action i.e. “the rotatable brake body is moved out of engagement with the drum”. To further clarify, the gear of the rotatable brake body 22 as shown in fig. 1 (reproduced below) is not a directional gear, hence once it meshes/engages with another gear it would always rotate with said engaged gear. Furthermore, a mechanism such as the one claimed i.e. that allows gear 22 to move out of engagement with the drum gear (9), is neither described in the specification nor shown in the drawings. In addition, the mechanism of elements 22, 23, 24a, 24b, 25 with brake housing 21 does not appear to have any space (laterally in any direction away from gear 9) that allows it to move away from the drum gear 9. While the specification states “the rotatable brake body may be moved out of engagement with the driver portion and/or the drum, such that the brake body is not rotated”; there is no further description in the specification as to how this feature/function would be executed. 

    PNG
    media_image3.png
    504
    500
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    195
    553
    media_image4.png
    Greyscale


Allowable Subject Matter
Note that claims 40-42 depend from cancelled claim 38; hence their status cannot currently be determined. However, note that they are currently rejected under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b).
Claims 36-37, 43-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; and for the dependent claims, to include all of the limitations of the base claim and any intervening claims.
Claims 22, 25-35 are allowed.

Response to Arguments
Applicant’s arguments filed 06/30/2022, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The rejections of 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments filed 06/30/2022 with respect to 35 U.S.C. 112 have been fully considered but they are not persuasive because:
Applicant argues “With regard to the written description rejection, it is respectfully submitted that the specification discloses ways that a system might operate as claimed, such as in paragraph [0027]. Claim 44 has been newly added to claim this example functionality”; examiner respectfully disagrees and provides that while the specification provides several options of how the system might operate; the option claimed by the applicant i.e. in claim 44 is also not described in the specification as to how this feature/function would be executed. 
Also note that the other option provided in paragraph [0027] is also not described or supported by the drawings. Examiner re-asserts that the only “one-way bearing” or “sprag clutch” that is known operates where they stop/prevent motion in one direction while allowing freewheeling in the other. And, since the freewheeling is being applied in the extraction direction (payout of the lifeline), when the line is then retracted the one-way bearing or sprag clutch would work to stop/prevent the motion and not apply a braking force to slow the retracting but instead would completely stop the retraction as soon as it starts to occur per the standard operation of one-way bearings or sprag clutches. The specification does not mention or describe a special kind of one-way bearing or sprag clutch which would free wheel in one direction while only applies brakes (and not stop) in the opposite direction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/           Examiner, Art Unit 3634                                                                                                                                                                                             
/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634